[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION de MOTION FOR RULE TO SHOW CAUSE (#123) AND MOTION TO REARGUE/MODIFY AND SET ASIDE JUDGMENT (#128)
A hearing on the defendant's motion (#123) dated February 28, 1992 and on the plaintiff's motion for contempt (#125) dated March 18, 1992 was held before the undersigned who filed a memorandum of decision on June 24, 1992 deciding only the plaintiff's motion. Reference to said memorandum (#127) is made for the statement of facts, issues and the conclusions of the court.
The defendant never brought a citation based on 46b-86 (b) Connecticut General Statutes to modify the alimony order but rather alleged "a significant and material change in the circumstances of the parties to warrant a termination or modification of the alimony award". A modification based on46b-86 (b) must be pleaded to put the other party on notice, Connolly v. Connolly, 191 Conn. 468, at 473 et seq.
The defendant's evidence came in without objection but did not prove ". . . a change of circumstances as to alter the financial seeds of. . ." the plaintiff, Kaplan v. Kaplan, 186 Conn. 387.
Motions (#123) and (#128) are each denied.
HARRIGAN, J. CT Page 6919